Title: To Thomas Jefferson from Louis Hue Girardin, 8 January 1825
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and respected Sir,
Baltimore,
January 8th, 1825.
Since Genl Lafayette left Monticello, I have had several times the pleasure of conversing with him, and very agreeably felt the effect of Your kind recommendation. He has placed in my hands several valuable documents, and promised me more, from which I shall derive the greatest advantage for the new edition which I am preparing.On the 27th of Decr last, after the masonic dinner, the General spent the evening at Col: Bentalon’s, where we had excellent music, all in honor to him. I had myself ventured on a song, which was executed to the satisfaction of all, and of which I take the liberty of enclosing 3 copies, one for yourself (because I know that even trifles connected with your illustrious and worthy friend, are not without interest for You) one for Mrs Randolph, and one for her amiable Daughters, with my best respects.My little girl is quite delighted at having done any thing agreeable to You, and proud of the approbation which You have indulgently bestowed on her drawing of Monticello.The arrival of the expected Professors, and the fair train in which You now see the affairs of your noble and favourite establishment, the University of Virginia, afford me the most sincere gratification. I trust that You will soon reap the first fruits of your enlightened and patriotic zeal. I can assure you that every sound mind, and every good heart, blesses you for this beneficial creation, for this additional and important service to your beloved Country.With ardent wishes for your good health and happiness, I remain, Dear and respected Sir,Your affectionate and grateful friend and servtL. H. Girardin